942 F.2d 792
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.MERCURY REFUELING INC., Plaintiff,andAmy J. Cassedy, L. Burke Lewis, Lewis & Company, Lawyers, Appellants,v.Joseph V. SILER, et al., Defendants/Appellees.
No. 90-55025.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 12, 1991.*Decided Aug. 26, 1991.

1
Before CHAMBERS and WALLACE, Circuit Judges, and TANNER**, District Judge.


2
ORDER***


3
Lewis & Company, Lawyers, appeal the imposition of sanctions upon them by the district court.   We affirm for the reasons stated by the district court in its Memorandum Order dated December 15, 1989.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 The Honorable Jack E. Tanner, Senior United States District Judge for the Western District of Washington, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3